Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a method for treating, classified in A61N1/18.
II. Claims 7-13, drawn to a, classified in A61N1/205.
III. Claims 14-19, drawn to a method for strengthening connective tissue using compression and stretching, classified in A61N1/3629.

The inventions are independent or distinct, each from the other because:
Inventions Group I, Group II and Group III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because Group I is drawn to a method for treating connective tissue that requires applying a DC current to the tissue in the absence of heating, however does not require the steps of reducing hydrogen ions to hydrogen gas in a cathodic region of the tissue; and oxidizing hydroxide ions to oxygen gas in an anodic region of the tissue. Group II requires reducing hydrogen ions to hydrogen gas in a cathodic region of the tissue; and oxidizing hydroxide ions to oxygen gas in an anodic region of the tissue to treat the tissue, however, does not require the need to apply a DC current to the tissue.
Group II requires reducing hydrogen ions to hydrogen gas in a cathodic region of the tissue; and oxidizing hydroxide ions to oxygen gas in an anodic region of the tissue to treat the tissue, does not require compressing or stretching the tissue, or result in the strengthening of the connective tissue. While Group III, requires both compression and stretching of the tissue, along with changing a water content in the tissue to alter mechanical properties of the tissue, while not requiring reducing hydrogen ions to hydrogen gas in a cathodic region of the tissue; and oxidizing hydroxide ions to oxygen gas in an anodic region to treat the tissue.
Group I Group I is drawn to a method for treating connective tissue that requires applying a DC current to the tissue in the absence of heating, however, does not require the need to stretch or compress the tissue, nor does the method require the connective tissue to be strengthened. Group III, requires both compression and stretching of the tissue, along with changing a water content in the tissue to alter mechanical properties of the tissue, while not require the need for a DC or any current to be applied to the tissue in the absence of heating.
   The subcombination has separate utility such as Group I requires the use of generating an electric current and can be used for electrical stimulation of the tissue, while Group II can be performed by applying a chemical substance to the tissue in order to create a chemical reaction (redox reaction) in the tissue area to treat the tissue and does not require a current to be applied in the absence of heating, while Group III does not require the tissue to be treated, but only strengthened, while applying compressing and stretching to the tissue and does not require the current to be applied in the absence of heating, or a redox reaction to occur..
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their classification;
b.	The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
c.	The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
d.	The prior art applicable to one invention would not likely be applicable to another invention;
e.	The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C 112, first paragraph 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to Michael Shimokaji on 05/17/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792